Citation Nr: 1008184	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to 
September 1966.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran died in June 1989 and the Certificate of 
Death lists the immediate cause of death as brain abscess.  
The underlying cause was septicemia, with renal failure, 
obstructive lung disease, and immunosupression as significant 
conditions contributing to, but not related to, the cause of 
death.

2.  The evidence of record does not show that polycystic 
kidney disease (PKD) was incurred as a result of any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the appellant or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).


In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.

The Court held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in July 
2004, prior to the initial adjudication of his claim, 
informed the appellant of the information necessary to 
substantiate her claim for service connection for cause of 
the Veteran's death.  She was also informed of the evidence 
VA would seek on his behalf and the evidence she was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  

While the July 2004 letter did not specifically provide an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected, the Board finds that such deficiency in VCAA 
notice was harmless.  In this regard, the Board observes that 
throughout the course of the appeal, the appellant has 
specifically contented that the Veteran's death was caused by 
a congenital disorder that was aggravated beyond its normal 
progression during his period of active service.  
Correspondence from the appellant and her representative 
demonstrates that she believed the Veteran's PKD was the 
result of his active service, and that in-service symptoms 
such as headaches and low back pain were symptoms of this 
disorder.  See Brief, February 2009, p. 2.  In light of the 
foregoing, the Board finds that the appellant had actual 
knowledge that of the requirements necessary to establish 
service connection for cause of the Veteran's death.  
Therefore, any error as to the third element of Hupp notice 
is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and post-
service medical records are in the file.  The appellant has 
at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In the 
present case, VA obtained a VA opinion in January 2005 
addressing the question of whether PKD was incurred or 
aggravated during the Veteran's period of active service.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  Further examination or 
opinion is not needed on the claim because there is no 
competent evidence to suggest that this opinion is not 
adequate.  The VA opinion is thorough and supported by the 
record and is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for cause of the 
Veteran's death.  She essentially contends that PKD was 
either incurred or aggravated as a result of the Veteran's 
period of active service, and that this disease contributed 
substantially or materially to the production of death.

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312(a) (2009).  A service-connected disability 
is the principal cause of death when that disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2009).  A contributory 
cause of death must be causally connected to the death and 
must have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1) (2009).  
For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).

Service connection may also be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  See 38 U.S.C.A. § 1110 (West 
2002).  Service connection for the cause of a Veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include renal 
disease, was manifest to a compensable degree within one year 
of service discharge.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b) (2009); 
Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic 
disease need not be diagnosed during the presumptive period 
but characteristic manifestations thereof to the required 
degree must be shown by acceptable medical and lay evidence 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c) (2009); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009.  A veteran who served during a period of war, 
as the veteran here, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 
1132 (West 2002).  Where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service.  Id.

The question as to whether a hereditary disease always rebuts 
the presumption of soundness was posed to the General Counsel 
in 1988, and the General Counsel, referring in its opinion to 
another opinion issued in 1985, both of which concerned cases 
involving retinitis pigmentosa, noted that "retinitis 
pigmentosa and most other diseases of hereditary origin can 
be incurred or aggravated in service, in the sense 
contemplated by Congress in title 38."  VAOGC 8- 88 (Sept. 
29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990).  The 
opinion further stated that they can be considered to be 
incurred in service if their symptomatology did not manifest 
itself until after entry on duty.  The mere genetic or other 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  VAOGC 8-88; see also VAOGC 1-85 (Mar. 5, 1985) 
(reissued as VAOPGCPREC 82-90 (July 18, 1990).  In cases 
where the appellant seeks service connection for a congenital 
condition, the Board must classify the condition as to 
whether it is a disease or defect and discuss the presumption 
of soundness.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).

In VAOPGCPREC 82-90, the General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, and indicated 
that support for this position could be found in VA 
regulations themselves, noting that two familial diseases, 
sickle cell anemia and Huntington's chorea, were included for 
rating purposes in the Schedule for Rating Disabilities. 
VAOPGCPREC 82-90, page 4.  VA General Counsel has also held 
that the existence of a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness, 
and that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990), 55 Fed. Reg. 43253 (1990).

In this case, the record reflects that the Veteran died in 
June 1989 and the Certificate of Death lists the immediate 
cause of death as brain abscess.  The underlying cause was 
septicemia, with renal failure, obstructive lung disease, and 
immunosupression as significant conditions contributing to, 
but not related to, the cause of death.  At the time of his 
death, the Veteran had not established service connection for 
any disorder.

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any diagnosis of PKD or any other renal 
disorder.  A service treatment report dated April 17, 1963, 
noted a complaint of pain in the back of the head and down 
the back of the neck.  The diagnosis was simply a headache.  
An April 23, 1963, service treatment report noted that the 
Veteran's headache had returned.  A September 1963 report 
noted a diagnosis of gastroenteritis.  An isolated duty 
examination, conducted on February 18, 1965, noted that the 
Veteran suffered from recurrent sinus headaches.  On his June 
1966 report of medical history, the Veteran noted "recurrent 
back pain."  On separation, mild and intermittent low back 
pain was noted, with "no need for treatment."  The examiner 
noted that his abdomen, viscera, and G-U system were 
"Normal."  A renal disease was neither identified nor 
diagnosed.  The Veteran's blood pressure readings were 
128/92.  See examination report, June 29, 1966.

As noted, veterans are presumed to have entered service in 
sound condition as to their health. This presumption attaches 
only where there has been an induction examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  See Id at (b)(1).

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service. Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 
2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Veteran is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  See id.  The Board must follow the precedent 
opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

In this case, the October 1962 enlistment examination is 
negative for a diagnosis of PKD or any other renal disorder.  
Therefore, the Board finds that the presumption of soundness 
attaches with respect to the disability at issue.  Thus, the 
burden is on VA to rebut the presumption by clear and 
unmistakable evidence that the disorder now claimed was both 
pre-existing and not aggravated by service.  Although, as 
noted below, the Veteran's PKD was congenital in nature, the 
Board finds that the congenital nature of the disease, in 
itself, does not constitute clear and unmistakable evidence 
that the Veteran's disorder preexisted service in that there 
is no evidence that the initial manifestations of PKD were 
present prior to the Veteran's entrance into service.  
Therefore, because there is no clear and unmistakable 
evidence that PKD existed prior to service, the question of 
whether clear and unmistakable evidence exists to show that 
PKD was not aggravated by service is rendered moot.  The 
Board thus, must address whether the initial manifestations 
of PKD were present in service.  

Post-service, private medical reports from June 1970 note 
bilaterally-enlarged kidneys with multiple cystic masses.  It 
was further noted that these were observed initially in 1968.  
A cystoscopy was performed on June 1, 1970.

The appellant attended an informal RO conference in July 
2005. At that time, it was noted that PKD was first diagnosed 
in 1968, and that the condition was congenital in nature (the 
Veteran's mother also had PKD).  The appellant maintained 
that PKD, although congenital, was aggravated beyond its 
normal progression during the Veteran's period of active 
service.  She pointed to treatment for gastroenteritis, 
elevated blood pressure readings, abdominal flank pain, 
headaches, and low back pain as "red flags" of this 
disease.  She further noted that, as a medic, the Veteran may 
not have recorded all of his symptoms, as he had daily access 
to doctors.  See Informal conference, July 22, 2005.

A VA medical opinion was provided in January 2005.  As the 
examiner noted specific service treatment reports, post-
service reports, and the Veteran's death certificate, a 
review of the claims file was clearly conducted.  It was 
noted that the Veteran died from complications of surgery 
which was necessitated to treat his congenital PKD.  The 
examiner opined that, more likely than not, the Veteran's 
service activity neither caused nor aggravated the Veteran's 
PKD.

The examiner provided a detailed rationale in support of his 
opinions, noting that the Veteran's PKD was clearly a 
congenital disease, by family history.  As such, the 
Veteran's service activities could not have caused his 
disorder.  As to the question of aggravation, the examiner 
noted that appellant's observations of elevated blood 
pressure, back pain, and gastroenteritis during the Veteran's 
period of active service.  Regarding the Veteran's diagnosis 
of gastroenteritis, the examiner stated that the presenting 
symptoms, the clinical evaluation, and the laboratory testing 
all support that he had a gastric disorder, and that 
gastroenteritis was a reasonable diagnosis.  A urine test 
showed mild dehydration, though there were no indications of 
a more serious renal condition.  Further, the examiner noted 
that blood pressure was normal at that time.

The remainder of the Veteran's service treatment records 
consisted of routine examinations and complaints of minor 
trauma.  Normal systolic pressures were noted, though the 
examiner stated that diastolic readings over 92 would be 
considered "high normal" by modern standards.  Further, he 
pointed out that low back pain was "mild" with "no need 
for treatment," and that this complaint would be consistent 
with what one would expect for an active duty serviceman.  As 
such, the examiner stated that the low back pain was most 
likely mechanical, and not renal, in origin.  To support this 
statement, it was noted that, if the kidney was symptomatic 
to the point of causing back pain, other symptoms should have 
been noted such as abnormal UA levels.

Finally, the examiner observed that PKD was first diagnosed 2 
years following separation, and that the disorder was 
asymptomatic for more than 15 years.  As such, the likelihood 
that service aggravated the Veteran's PKD was "very 
remote."  He went on to state that, if PKD had been 
aggravated by service, it should have caused increasing 
symptoms beyond an incident of renal stones, and sooner than 
15 years after diagnosis.  See VA opinion, January 13, 2005.

As to the appellant's assertions that the Veteran's death was 
causally related to his service-connected back disorder, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

Here, however, the Board has taken note of the fact that the 
appellant is a registered nurse, and therefore her statements 
will be afforded appropriate probative value.  As to the 
medical opinions provided, to include those of the appellant, 
the Board notes that, when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of each opinion, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Further, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The failure of a physician to provide a basis for his or her 
opinion also goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. 444, 448-9 (2000); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008). 

With the foregoing in mind, the Board concludes that the 
opinions offered by the appellant in support of her claim 
suggests but do not establish that detectable PKD was present 
in service when the VA physician's opinion is considered.  
The term "disability," as used for VA purposes, refers to a 
condition resulting in an impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  This 
distinction between diagnosis and disability is well 
established in VA law.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.).  Even assuming the appellant tested positive 
for the genetic predisposition for the development of PKD 
during service, the Board finds that greater weight should be 
accorded the VA physician's opinion which shows that the 
Veteran's congenital PKD did not result in a manifest 
disorder until several years after the Veteran's separation 
from service as evidenced by the 1968 medical report noting 
the sudden onset of acute right flank pain the day of 
admission.  See VAOPGCPREC 67-90, supra.  Further, though she 
obviously predicated her statements on a full reading of the 
record, she did not provide any discussion as to why the 
various diagnoses and complaints noted in service such as 
gastroenteritis, elevated blood pressure readings, abdominal 
flank pain, headaches, and low back pain were not in fact, 
accurate - a matter that is addressed by the VA physician in 
his opinion.  Finally, although the appellant is a registered 
nurse, she has not demonstrated expertise in the area of 
renal disease.

In contrast, the January 2005 VA medical examiner, a medical 
doctor, supported his opinion with the discussion of the 
medical evidence of record and provided a detailed rationale 
in support of his statements.  Not only was a definitive 
opinion proffered by the examiner, but his etiological 
opinions were supported by a complex rationale.  The examiner 
also rebutted the opinions of the appellant, stating that if 
symptoms such as back pain were the result of PKD, other 
renal symptoms would most likely have surfaced and the 
disorder would have been identified.  The examiner also noted 
the amount of time that the Veteran was asymptomatic (15 
years after the initial post-service diagnosis) as evidence 
that the symptoms noted by the appellant were not likely 
related to PKD.  As such, the Board places greater probative 
weight on the January 2005 VA medical opinion.

Essentially, the Board finds that greater probative weight 
should be accorded the medical evidence of record that 
demonstrated that the Veteran's PKD, which eventually led to 
his death, was diagnosed during the Veteran's period of 
active duty or related to any disorder diagnosed during the 
Veteran's period of active duty.  In this case, the evidence 
of record does not show that the Veteran was diagnosed with 
this disorder during his period of active service.  The 
medical evidence also shows no direct relationship, aside 
from the appellant's statements, between any fatal disorder 
and service.  The service treatment records are negative for 
any renal difficulties and there is no evidence of manifest 
PKD within one year of discharge from service.  

While service connection may be granted for congenital or 
hereditary diseases, if initially manifested in or aggravated 
by service, the most probative medical evidence of record 
does not support the appellant's theory of incurrence or 
permanent aggravation of a congenital disease as a result of 
the Veteran's period of active service.  See VAOPGCPREC 82-90 
(July 18, 1990); VAOPGCPREC 67- 90 (July 18, 1990).

Thus, the congenital renal disorder which contributed to the 
Veteran's death did not initially manifest in service.  
Further, the most probative medical evidence of record does 
not establish that the Veteran's congenital PKD was 
aggravated beyond its normal progression as a result of his 
period of active service.  Accordingly, the preponderance of 
the evidence is against the service connection claim for 
cause of the Veteran's death; there is no doubt to be 
resolved; and service connection is not warranted.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


